This is a motion to recover money of a constable and his securities, in consequence of a fieri facias having been put into his hands which he failed to return agreeably to law; and the only question is, whether previous notice of the motion was necessary or not?
The Act of 1801, ch. 7, sec. 5, on which this proceeding is founded does not require notice; nor will this Court by an equitable construction of that Act require it in such a ease as this.
On receipt of the execution, and failing to return it, the officer knew he was liable to be moved against. In previous decisions, the point seems to be settled that a notice is not requisite. In these summary modes of proceeding the legislature have a right to require that previous notice should be given; but that requisition is not made by the Act in question.